              Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X   Case No.:
 CHRISTOS BISIOTIS,

                                             Plaintiff,                 COMPLAINT

                  -against-
                                                                        PLAINTIFF DEMANDS
 ALZAK LLC a/k/a MEDITERRANEO WHITE                                     A TRIAL BY JURY
 PLAINS LLC, MEDITERRANEO (WP) LLC, Z
 HOSPITALITY GROUP, and JOSEPH HAMBOUSSI,
 Individually,

                                              Defendants.
 -------------------------------------------------------------------X

        Plaintiff CHRISTOS BISIOTIS (“Plaintiff”), by and through his attorneys, PHILLIPS &

ASSOCIATES, PLLC, hereby complains of the Defendants as follows:

                                        NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

        2000e et seq., as amended (“Title VII”) and the New York State Human Rights Law, New

        York State Executive Law §§ 296 et seq. (“NYSHRL”), and seeks damages to redress the

        injuries he has suffered as a result of being sexually harassed, discriminated and

        retaliated against, and ultimately terminated by the Defendants on the basis of his

        sex/gender.

2.      Plaintiff experienced a sexually hostile work environment created by Defendant JOSEPH

        HAMBOUSSI, the Director of Operations at Corporate Defendants, from the beginning of

        his employment at Defendants’ MEDITERRANEO restaurant, located at 189 Main Street,

        White Plains, New York, 10601.

3.      The sexual harassment escalated from verbal sexual harassment to physical assault when

        Defendant JOSEPH HAMBOUSSI followed Plaintiff into a work bathroom, pushed him
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 2 of 13




      against the wall, and implored Plaintiff to allow him to perform oral sex on him.

4.    Immediately after Plaintiff’s rejection of Defendant JOSEPH HAMBOUSSI’s sexual

      proposition, Plaintiff was terminated.

          JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

5.    Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§ 1331

      and 1343.

6.    The Court has supplemental jurisdiction over the claims that Plaintiff has brought under

      State law pursuant to 28 U.S.C. § 1367.

7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more Defendants

      reside within the Southern District of New York or the acts complained of occurred therein.

8.    By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

      Commission (“EEOC”) on November 15, 2019; (b) receiving a Notice of Right to Sue from

      the EEOC on September 15, 2020; and (c) and commencing this action within 90 days of

      the issuance of the Notice of Right to Sue by the EEOC, Plaintiff has satisfied all of the

      procedural prerequisites for the commencement of the instant action. A copy of the Notice

      of Right to Sue is annexed hereto as Exhibit A.

                                          PARTIES

9.    Plaintiff is a cisgender male individual residing in the State of New York, Westchester

      County.

10.   At all relevant times, Plaintiff worked at Defendants’ MEDITERRANEO restaurant,

      located at 189 Main Street, White Plains, New York 10601.

11.   Upon information and belief, Defendant ALZAK LLC a/k/a MEDITERRANEO WHITE

      PLAINS LLC (“MEDITERRANEO”) was and is a foreign limited liability company

      authorized to conduct business in the state of New York.
                                                2
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 3 of 13




12.   Upon information and belief, at all relevant times, Defendant MEDITERRANEO

      employed at least fifteen employees.

13.   Upon      information   and   belief,   Defendant    MEDITERRANEO           (WP)     LLC

      (“MEDITERRANEO (WP)”) was and is a foreign limited liability company authorized to

      conduct business in the state of New York.

14.   Upon information and belief, at all relevant times, Defendant MEDITERRANEO (WP)

      employed at least fifteen employees.

15.   Upon information and belief, Defendant Z HOSPITALITY GROUP was and is a foreign

      limited liability company authorized to conduct business in the state of New York.

16.   Upon information and belief, at all relevant times, Defendant Z HOSPITALITY GROUP

      employed at least fifteen employees.

17.   Upon information and belief, at all relevant times, Defendant Z HOSPITALITY GROUP

      owned and operated about eight restaurants in New York and Connecticut, including a

      restaurant located at 189 Main Street, White Plains, New York, 10601, which operated

      under the business entities of Defendants MEDITERRANEO and MEDITERRANEO

      (WP).

18.   Defendants MEDITERRANEO, MEDITERRANEO (WP), and Z HOSPITALITY

      GROUP (“Corporate Defendants”) constitute a single employer for purposes of this action.

      In the alternative, Corporate Defendants constitute a joint employer for purposes of this

      action.

19.   Corporate defendants are engaged in related activities (through both a unified operation

      and the common control of Defendant Z HOSPITALITY GROUP) for a common business

      purpose, namely the operation of Defendant Z HOSPITALITY GROUP-owned and

      operated restaurants within New York and Connecticut.

                                              3
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 4 of 13




20.   Corporate Defendants are engaged in interrelated activities, i.e. all activities which are

      necessary to the operation and maintenance of Defendant Z HOSPITALITY GROUP-

      owned and operated restaurants within New York and Connecticut.

21.   Corporate Defendants constitute a unified operation as they have organized the

      performance of their related activities so that they are an organized business system which

      is an economic unit directed to the accomplishment of a common business purpose.

22.   Upon information and belief, Defendants MEDITERRANEO and MEDITERRANEO

      (WP) operate under the complete control of Defendant Z HOSPITALITY GROUP as

      Defendant Z HOSPITALITY GROUP directs, governs, and/or administers the operations

      of Defendants MEDITERRANEO and MEDITERRANEO (WP).

23.   Upon information and belief, Corporate Defendants have common ownership and common

      management. This is demonstrated by the fact that Ramze Zakka and Adam Zakka, the co-

      owners of Defendant Z HOSPITALITY GROUP are cc’ed in the “offer of employment”

      document that was provided to Plaintiff at the beginning of his employment at Corporate

      Defendants.

24.   This is further demonstrated by the fact that the same “offer of employment” document

      that was offered to Plaintiff at the beginning of his employment at Corporate Defendants

      was signed by Albert DeAngelis, the Executive Chef of Defendant Z HOSPITALITY

      GROUP.

25.   Moreover, the restaurant where Plaintiff worked appears on Defendant Z HOSPITALITY

      GROUP’s website as a restaurant that is owned and operated by Defendant Z

      HOSPITALITY GROUP.

26.   By way of another example of common ownership, operations, and control, Defendant Z

      HOSPITALITY GROUP posts open job positions for Defendants MEDITERRANEO and

                                               4
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 5 of 13




      MEDITERRANEO (WP) through its own LinkedIn page.

27.   By way of another example of common ownership, operations, and control, Defendant Z

      HOSPITALITY GROUP’s owner Ramze Zakka is named as the “Principal” on the liquor

      license of Defendants MEDITERRANEO (WP) and MEDITERRANEO.

28.   By way of another example, Defendant JOSEPH HAMBOUSSI (“HAMBOUSSI”), who

      at all relevant times was the Director of Operations at the MEDITERRANEO restaurant

      where Plaintiff worked, has listed Defendant Z HOSPITALITY GROUP as his employer

      on his LinkedIn profile.

29.   Defendant MEDITERRANEO (WP) appears on Plaintiff’s paystub(s).

30.   At all relevant times, Plaintiff was an employee of Corporate Defendants.

31.   At all relevant times, Defendant HAMBOUSSI was an employee of Corporate Defendants,

      holding the position of “Director of Operations.”

32.   At all relevant times, Defendant HAMBOUSSI was Plaintiff’s supervisor and had

      supervisory authority over Plaintiff. Defendant HAMBOUSSI had the authority to hire,

      fire, affect the terms and conditions of Plaintiff’s employment, or influence the

      decisionmaker of same.

33.   At all relevant times, Corporate Defendants and Defendant HAMBOUSSI are collectively

      referred to herein as “Defendants.”

                                    MATERIAL FACTS

34.   On or about July 2, 2019, Plaintiff began working at Corporate Defendants as a “Chef de

      Cuisine” at their restaurant named Mediterraneo, located at 189 Main Street, White Plains,

      New York, 10601.

35.   Plaintiff’s expected salary for 2019 was approximately $85,000.00 as a base salary plus a

      $5,000.00 agreed upon raise that was supposed to be paid to Plaintiff six months into his

                                              5
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 6 of 13




      employment.

36.   At all times, Plaintiff was an above-satisfactory employee and was qualified to perform the

      duties and functions of his employment.

37.   From the very beginning of his employment at Corporate Defendants, Plaintiff was

      subjected to repeated unwanted verbal and physical sexual harassment by Defendant

      HAMBOUSSI.

38.   On an almost daily basis, Defendant HAMBOUSSI called Plaintiff “cutie pie” and

      “beautiful green eyes” at work, which made Plaintiff extremely uncomfortable.

39.   On one occasion, Defendant HAMBOUSSI told Plaintiff that he used to go to nude beaches

      and have his penis “swinging around,” which made Plaintiff extremely uncomfortable.

40.   On another occasion, referring to a female employee of Corporate Defendants, Defendant

      HAMBOUSSI stated, “Did you see that ass? … I would let her stick her finger in my

      ass if she wanted to.” Plaintiff was lost for words after listening to this comment, felt

      extremely uncomfortable, and immediately walked away from Defendant HAMBOUSSI.

41.   Defendant HAMBOUSSI had also disclosed to Plaintiff that he was sexually attracted to

      both men and women and that he was dating both men and women.

42.   However, the inappropriate comments soon escalated into physical assault.

43.   On or about September 10, 2019, Defendant HAMBOUSSI followed Plaintiff into the

      men’s bathroom, located in the basement of the restaurant. The bathroom had a single

      bathroom stall and two standing urinals.

44.   Plaintiff entered into the bathroom stall and locked the door.

45.   While Plaintiff was in the bathroom stall, Defendant HAMBOUSSI started knocking on

      the door and asking Plaintiff to open the door.

46.   Plaintiff responded that he would not open before he was finished.

                                                 6
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 7 of 13




47.   When Plaintiff tried to exit the bathroom stall, Defendant HAMBOUSSI suddenly

      pushed the door, entered the stall and locked the door behind him.

48.   Plaintiff protested but Defendant HAMBOUSSI proceeded to push Plaintiff against

      the wall and to tell him, “I want to suck your dick … please, please…”

49.   Shocked, Plaintiff rejected Defendant HAMBOUSSI’s proposition and told him to get out

      right away.

50.   However, Defendant HAMBOUSSI insisted in his proposition to give Plaintiff oral sex,

      stating, “Come on man – just a little bit,” while touching Plaintiff’s chest.

51.   Plaintiff then pushed Defendant HAMBOUSSI back and rushed out of the bathroom.

52.   Given how much Plaintiff needed his job, he did not complain to anyone at work about

      Defendant HAMBOUSSI’s illegal conduct.

53.   Plaintiff felt embarrassed, disgusted and terrified by his supervisor’s unlawful harassment

      but remained at the job to finish his shift.

54.   On or about September 12, 2019, Albert DeAngelis (“Mr. DeAngelis”), the Executive Chef

      at Corporate Defendants’ Mediterraneo restaurant, visited the restaurant where Plaintiff

      was working and requested to meet with him after he finished his shift.

55.   Mr. DeAngelis went on to inform Plaintiff that he was not a “good fit” for the company,

      that it was “not working out,” and that he was being terminated.

56.   Surprised, Plaintiff asked for a more detailed clarification as to why he was being

      terminated, but Mr. DeAngelis stated that he had nothing else to tell Plaintiff.

57.   Plaintiff, still in shock and overwhelmed from Defendant HAMBOUSSI’s physical sexual

      harassment two days prior to his termination, told Mr. DeAngelis about the incident.

      However, Mr. DeAngelis responded that Plaintiff’s statements were scenarios of “scientific

      fantasy” and that he could not do anything about it.

                                                 7
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 8 of 13




58.   On or about September 14, 2019, Plaintiff was informed by a former coworker of his that

      Defendant HAMBOUSSI had stated in reference to him, “I fired [Plaintiff]. Fuck

      [Plaintiff]. I never liked him.”

59.   Upon information and belief, Defendant HAMBOUSSI decided and/or influenced Mr.

      DeAngelis’s decision to terminate Plaintiff in retaliation to him rejecting his sexual

      propositions merely two days prior.

60.   As of the date of this Complaint, upon information and belief, Defendant HAMBOUSSI

      remains employed at Corporate Defendants.

61.   Plaintiff was degraded and humiliated at the hands of Defendant HAMBOUSSI.

62.   Plaintiff felt offended, disturbed, and humiliated by the illegal sexual harassment.

63.   Defendants created a hostile working environment, which unreasonably interfered with

      Plaintiff’s work environment.

64.   Plaintiff was treated differently (sexually harassed) by Defendant HAMBOUSSI,

      solely due to his gender/sex (male).

65.   But for the fact that Plaintiff is a male, Defendant HAMBOUSSI would not have treated

      him differently (sexually harassed him).

66.   Defendant HAMBOUSSI’s actions were unsolicited, unwelcome and offensive.

67.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

68.   The above are just some of the acts of sexual harassment, discrimination, and retaliation

      that Plaintiff experienced while employed by Defendants.

69.   Plaintiff has been unlawfully discriminated against, sexually harassed, humiliated,

      degraded, and belittled, and as a result, suffers loss of rights, emotional distress, loss of

      income, and earnings.

70.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, degraded,

                                                 8
           Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 9 of 13




      victimized, embarrassed, and emotionally distressed.

71.   As a result of the Defendants’ discriminatory and intolerable treatment of Plaintiff, he has

      suffered emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses. Plaintiff has further experienced severe emotional distress.

72.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdiction limits of the Court.

73.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law.

74.   As such, Plaintiff demands punitive damages as against all Defendants, jointly and

      severally.

                             AS A FIRST CAUSE OF ACTION
                          DISCRIMINATION UNDER TITLE VII
                           (Not Against Defendant HAMBOUSSI)

75.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

76.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., for relief based upon the unlawful

      employment practices of Corporate Defendants.

77.   Plaintiff complains of Corporate Defendants’ violation of Title VII’s prohibition against

      discrimination in employment based, in whole or in part, upon an employee’s sex.

78.   Corporate Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

      §§ 2000e et seq., by discriminating against Plaintiff because of his sex/gender (male).

                            AS A SECOND CAUSE OF ACTION
                            RETALIATION UNDER TITLE VII
                           (Not Against Defendant HAMBOUSSI)

79.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

                                               9
          Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 10 of 13




      this Complaint.

80.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

      it shall be an unlawful employment practice for an employer:

         “(1) to…discriminate against any of his employees…because [s]he has
         opposed any practice made an unlawful employment practice by this
         subchapter, or because [s]he has made a charge, testified, assisted or
         participated in any manner in an investigation, proceeding, or hearing under
         this subchapter.

81.   Corporate Defendants engaged in an unlawful employment practice prohibited by 42

      U.S.C. §2000e et seq. by discriminating against Plaintiff with respect to the terms,

      conditions or privileges of employment because of her opposition to the unlawful

      employment practices of Corporate Defendants.

                            AS A THIRD CAUSE OF ACTION
                        DISCRIMINATION UNDER THE NYSHRL

82.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

83.   Executive Law § 296 provides that,

             It shall be an unlawful discriminatory practice: (a) For an employer
             or licensing agency, because of an individual's age, race, creed,
             color, national origin, sexual orientation, military status, sex,
             disability, predisposing genetic characteristics, marital status, or
             domestic violence victim status, to refuse to hire or employ or to bar
             or to discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment.

84.   Defendants, who were Plaintiff's employers, supervisors, and managers, made unwanted

      sexual advances to Plaintiff or engaged in other unwanted verbal or physical conduct of a

      sexual nature.

85.   Defendants engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of his sex/gender (male).

                                              10
          Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 11 of 13




                          AS A FOURTH CAUSE OF ACTION
                         RETALIATION UNDER THE NYSHRL

86.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

87.   Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory practice for

      any person engaged in any activity to which this section applies to retaliate or discriminate

      against any person because he or she has filed a complaint, testified, or assisted in any

      proceeding under this article.”

88.   Defendants have engaged in an unlawful discriminatory practice in violation of the

      NYSHRL when they terminated Plaintiff after he made a complaint of unlawful sexual

      harassment.

                          AS A FIFTH CAUSE OF ACTION
                    AIDING AND ABETTING UNDER THE NYSHRL
                          (Against Defendant HAMBOUSSI)

89.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

90.   New York State Executive Law §296(6) provides that it shall be an unlawful

      discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

      any acts forbidden under this article, or attempt to do so.”

91.   Defendant HAMBOUSSI engaged in unlawful discriminatory practices in violation of

      New York State Executive Law §296(6) as set forth herein.

92.   Defendant HAMBOUSSI has aided, abetted, incited, compelled, and/or coerced acts

      forbidden under the NYSHRL §296(6).

93.   Specifically, Defendant HAMBOUSSI has aided, abetted, incited, compelled, and/or

      coerced discrimination against Plaintiff based on Plaintiff’s sex and, therefore, is


                                               11
Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 12 of 13
Case 7:20-cv-09178 Document 1 Filed 11/02/20 Page 13 of 13



                                     bstevens@tpglaws.com
                                     khousos@tpglaws.com




                            13
